           Case 1:21-cv-00853-JDB Document 8 Filed 08/13/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

COMMISSIONED OFFICERS
ASSOCIATION OF THE UNITED
STATES PUBLIC HEALTH
SERVICE,

                   Plaintiff,
                                                          Civil Action No. 21-0853 (JDB)
             v.

HONORABLE LONNIE G. BUNCH,
III, in
his official capacity as Secretary
of the Smithsonian Institution, et
al.,

                   Defendants.

      PLAINTIFF’S CONSENT MOTION FOR EXTINSION OF TIME

      Plaintiff, by and through undersigned counsel, respectfully move, pursuant

to Federal Rule of Civil Procedure 6(b)(1), for an enlargement of time of 60 days,

until October 25, 2021, to file their response to the defendant. This is Plaintiff’s

second request for an extension of any deadline in this case. As described below,

there is good cause for this request. In support of the motion, Plaintiff state as

follows:

      1. Plaintiff filed its complaint on March 30, 2021.

      2. The United States Attorney’s office for the District of Columbia was

served with the summons and complaint on April 2, 2021.
         Case 1:21-cv-00853-JDB Document 8 Filed 08/13/21 Page 2 of 3




      3. On July 16, 2021, the United States Attorney’s office filed a motion to

dismiss and Plaintiff’s response is currently due on August 6, 2021. See Fed. R.

Civ. P. 12(a)(1)(B).

      4. Prior to this motion for enlargement for an additional 60 days, Defendant

agreed to an original enlargement to August 25, 2021.

      4. There is good cause for the requested extension in addition to the original

motion. Plaintiff’s counsel has been working hard on Plaintiff’s case. However,

undersigned counsel has also been responsible for a heavy work load in other

matters since filing Plaintiff’s complaint. Undersigned counsel also has been

dealing with health issues as of late. As a result undersigned counsel needs

additional time to prepare a response to Defendant’s motion to dismiss.

      5. This motion is being filed in good faith and not for the means of gaining

any unfair advantage by delay. The requested extension will not impact any other

deadlines currently set in this matter.

      6. Pursuant to Local Civil Rule 7(m), undersigned counsel conferred with

Defendant’s counsel prior to filing this motion. Defendant does not oppose the

relief sought in this motion.

      WHEREFORE, Plaintiff respectfully requests that the court extent the time

for the Plaintiff to file their response, up to and including October 25, 2021.

      A Proposed order is attached.
        Case 1:21-cv-00853-JDB Document 8 Filed 08/13/21 Page 3 of 3




Dated: August 13, 2021




                                                      Respectfully submitted,



                                     __________________________________
                                         David P. Sheldon (DC Bar # 446039)
                                    Law Offices of David P. Sheldon, P.L.L.C.
                                                          512 8th Street, S.E.
                                                      Washington, DC 20003
                                                            Tel: 202.546.9575
                                                           Fax: 202.546.0135
                                                         Attorney for Plaintiff
